IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00405-CR

JAMES RAY SONNTAG,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 220th District Court
                             Bosque County, Texas
                            Trial Court No. CR15124


                          MEMORANDUM OPINION


      Appellant James Ray Sonntag was found guilty by a jury of the offense of driving

while intoxicated. Sonntag elected to have the judge assess punishment. Sonntag

pleaded true to enhancement allegations that made him a habitual offender, and the trial

court sentenced him to thirty years’ incarceration. We will affirm the trial court’s

judgment.
        Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), Sonntag’s court-appointed appellate counsel filed a brief and motion to

withdraw with this Court, stating that his review of the record yielded no grounds of

error upon which an appeal can be predicated. Counsel’s brief meets the requirements

of Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts

and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,

112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Sonntag’s counsel has carefully discussed why, under controlling authority, there

is no reversible error in the trial court’s judgment. Counsel has informed this Court that

he has: (1) examined the record and found no arguable grounds to advance on appeal;

(2) served a copy of the brief and counsel’s motion to withdraw on Sonntag; and (3)

informed Sonntag of his right to review the record and to file a pro se response.1 See




1Counsel has informed this Court that he has provided the appellate record to Sonntag. See Kelly v. State,
436 S.W.3d 313, 321-22 (Tex. Crim. App. 2014).

Sonntag v. State                                                                                   Page 2
Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3; see also Schulman,
252 S.W.3d at 409 n.23.

        Sonntag has filed a pro se response.2 See Schulman, 252 S.W.3d at 409. The issues

presented in his response are the same as the defense he raised at trial—that he was not

intoxicated. Sonntag argues that the dash-cam video taken on the day of his arrest shows

that he did not slur his words or have any balance problems. He also contends that the

blood alcohol level was incorrect. The jury, however, saw the dash-cam video and heard

the testimony of the forensic examiner who tested Sonntag’s blood. By its verdict, the

jury determined the evidence was sufficient to support Sonntag’s guilt of driving while

intoxicated beyond a reasonable doubt.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the



2
  The Court of Criminal Appeals has held that “‘the pro se response need not comply with the rules of
appellate procedure in order to be considered. Rather, the response should identify for the court those
issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.’” Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State, 955 S.W.2d
693, 696–97 (Tex. App.–Waco 1997, no pet.)).

Sonntag v. State                                                                                 Page 3
requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. The

judgment of the trial court is therefore affirmed.

        In accordance with Anders, Sonntag’s attorney has asked this Court for permission

to withdraw as counsel for Sonntag. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; see also

Schulman, 252 S.W.3d at 408 n.17 (quoting Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                   To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”)). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

this opinion and this Court’s judgment to Sonntag and to advise him of his right to file a

petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                            REX D. DAVIS
                                                            Justice

3No substitute counsel will be appointed. Should Sonntag wish to seek further review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review
or must file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this opinion or from the date the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the petition for discretionary
review must be filed with the Clerk of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition
for discretionary review should comply with the requirements of rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4; see also Schulman, 252 S.W.3d at 409 n.22.

Sonntag v. State                                                                                        Page 4
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 21, 2018
Do not publish
[CRPM]




Sonntag v. State                                Page 5